UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT Pursuant to Section 15G of the Securities Exchange Act of 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: x Rule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period January 1, 2016 to December 31, 2016 Item 1.02 Periodic Filing of Rule 15Ga-1 Representations and Warranties Disclosures Date of Report (Date of earliest event reported): February 13, 2017 WESTGATE RESORTS, LTD.[1] (exact name of securitizer as specified in its charter) 025-02367 (Commission File Number of Securitizer) (Central Index Key Number of Securitizer) Rose M. Schindler, Esq. Counsel (561)322-2979 Name and telephone number, including area code, of the person to contact in connection with this filing Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c )(1) x Indicate by check mark whether securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c )(2)(i) x Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c )(2)(ii) x 1 Westgate Resorts 2013-1 LLC, May 2, 2013
